Citation Nr: 0516573	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1955 to January 
1958.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran testified at a video conference before the 
undersigned Veterans Law Judge in July 2004.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2004).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
currently has residuals of a head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for residuals of a head 
injury.  

The veteran seeks entitlement to service connection for 
residuals of a head injury.  As was noted in the 
Introduction, the veteran's claim for service connection for 
a back disability is being remanded for additional 
development.  

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records for 
the veteran's period of active service from July 1955 to 
January 1958 have been unsuccessful.  See Request for 
Information, from the National Personnel Records Center 
(NPRC) dated in September 2003.  
It is suspected by the RO that the veteran's service medical 
records may have been destroyed in a July 1973 fire at the 
NPRC, and the Board has no reason to doubt that such may be 
the case.  See Request for Information from NPRC dated in 
April 1984.  This matter will be discussed further under 
"duty to assist", below.  

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  
The Board's analysis of the veteran's claims is undertaken 
with this duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 Statement of the Case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in December 
2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated in detail the elements that must 
be established in order to grant service connection; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2002 VCAA letter, the RO informed the veteran that 
"We will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the December 12, 
2002 letter, page 4.  The letter further advised the veteran 
that as part of working his claim, VA would "Obtain any 
records from VA Medical Centers, the military, or private 
providers."  Id. at page 5.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the December 2002 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the December 2002 letter 
informed the veteran: "Sometimes servicemen and veterans 
have copies of medical treatment records in their personal 
files.  If you do, please furnish these copies."  See the 
December 12, 2002 letter, page 3.  

The Board therefore finds that the December 2002 letter and 
the January 2004 SOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the December 2002 
VCAA letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the December 2002 letter.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the December 2002 VCAA letter was sent prior to the initial 
adjudication  of the claim in September 2003.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  

As discussed above, the veteran's service medical records for 
his period of active duty from July 1955 to January 1958 are 
not on file.  There is information in the file from the NPRC 
that extensive searches for the records have been 
unsuccessful. Therefore, it is clear that additional attempts 
to obtain those records from official sources would be futile 
and would only serve to delay resolution of this appeal.  
See 38 U.S.C. § 5103A(2) [VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim]; 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

The RO has also attempted to obtain the service medical 
records for the veteran.  In the December 2002 VCAA letter, 
the RO requested that the veteran send copies of any service 
medical records in his possession; however, no records were 
received.  
[The Board notes that it is not expected that veterans will 
have copies of their service medical records, although this 
occasionally is the case.] 

The evidence of record consists of private medical records 
dated from 1964 to 1986.  In July 2004, K. Incorporated, the 
veteran's former employer, reported that they did not have 
any employment records prior to 1996.  The veteran and his 
representative have not identified any outstanding evidence 
pertaining to his claim of service connection for residuals 
of a head injury.

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for residuals of a head injury.  The VCAA and 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

The Board has concluded that a remand for physical 
examination of the veteran and/or a medical nexus opinion is 
not warranted as to this issue.  As discussed in more detail 
below, the medical evidence of record does not show that the 
veteran has any current residuals of a head injury.  In the 
absence of competent medical evidence of a current 
disability, physical examination of the veteran is not 
necessary.  Given the absence of medical evidence documenting 
current residuals of a head injury, any current medical 
opinion regarding a nexus between the claimed disability and 
service could not be based on the review of contemporaneous, 
objective medical evidence.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of current disability attributable to a head injury.  The 
veteran has been provided the opportunity to present evidence 
pertaining to such current disability, and he has not done 
so.

[As will be explained in the Board's remand below, the second 
issue on appeal, concerning a claimed back disability, 
presents a different picture, in that there is evidence of 
record indicating that a back disability currently exists.]

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran and 
his representative have been accorded appropriate opportunity 
to present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2004).  The veteran provided testimony 
in support of his claim in July 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Factual background

As noted above, service medical records from the veteran's 
period of active duty from July 1955 to January 1958 are 
missing.  

Post-service medical evidence consists of treatment records 
dated from June 1965 to June 1986.  These records are 
negative for any complaint, treatment or diagnosis regarding 
any residuals of a head injury.  A May 1982 examination 
report does note the veteran's complaint of dizziness and 
vertigo; he did not refer to any head injury.  Examination of 
the head was unremarkable.  The diagnosis was vertigo, 
unknown cause.   There is no medical evidence of record dated 
after 1986. 

In July 2004, the veteran testified that while on the flight 
line during a rainstorm he slipped and hit the top of his 
head on an airplane wing.  The injury required some stitches.  
The veteran admitted that he had never been seen for any 
possibly related medical problem after service.  See July 
2004 hearing transcript, pages 3-6. 

Analysis

The veteran contends that he has residuals of a head injury 
incurred in service.  

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), the Board notes that the 
record is negative for any diagnosis of any current 
disability which could be associated to a head injury.  
Indeed, there are no medical records for nearly the past two 
decades.  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  The medical records do not show a 
current diagnosis of any disability that could be associated 
with a head injury.  
The veteran's claim fails on that basis.  

As was noted in the Board's VCAA discussion above, a letter 
was sent to the veteran in December 2002 which specifically 
listed the elements required for service connection, 
including evidence showing that "you currently have a 
physical or mental disability,"  The veteran was informed of 
the types of evidence which would establish such current 
disability.  See the December 12, 2002 VCAA letter, page 1.  
A copy of that letter was sent to the veteran's 
representative.  No information of evidence pertaining to any 
current disability was subsequently received.  During the 
July 2004 hearing, the veteran indicated that he had not had 
any treatment for residuals of a head injury since service.  
See July 2004 hearing transcript, pages 6 and 7.  

It is the veteran's responsibility to present and support a 
claim for benefits.  
See 38 C.F.R. § 5107(a) (West 2002).  Here, despite a VCAA 
letter which specifically requested such information and 
evidence, in compliance with 38 U.S.C.A. § 5103A, the veteran 
has not provided any medical evidence of head injury 
residuals.  Indeed, he has denied any relevant medical 
treatment.  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the diagnosis of vertigo, 
unknown cause, in  May 1982, more than 23 years ago.  This 
cannot reasonably be construed as indicating a current 
disability, much less a head injury residual.  As previously 
noted, the veteran did not report any prior head injury at 
the time of the 1982 examination.  

In short, the absence of a current diagnosis of any 
disability that could be associated with a head injury, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection is 
denied on that basis.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  


REMAND

2.  Entitlement to service connection for a back disability.  

During his July 2004 hearing, the veteran asserted that he 
hurt his back moving bleachers in the very last day or two 
before his discharge from service.  He denied any treatment 
in service.  He contends that he first became aware of his 
back condition when he underwent an employment examination in 
1961 while working at Kimray Incorporated.  He subsequently 
had back surgeries in 1964 and 1968.  

In July 2004, Kimray Incorporated indicated that they did not 
have any employment records prior to 1996.  

Reasons for remand

Additional medical evidence 

At the time of his July 2004 hearing, the veteran submitted 
several signed authorizations to obtain medical records in 
support of his back claim.  The release forms were for 
medical facilities in Wichita, Kansas - "Dr. Hendsley" at 
St. Francis Hospital; "Dr. Hendsley" at The Wichita Clinic; 
and "Dr. Bowman" at Wesley Medical Center.  The veteran's 
representative suggested that records from these facilities 
should be obtained because they could lend some credibility 
to the veteran's contentions in that they may contain some 
history of an in-service back injury.  See July 2004 hearing 
transcript, page 13. 

Records submitted by the veteran indicate that he received 
disability benefits from the Social Security Administration 
(SSA) as a result of an August 1964 back injury.  The back 
injury was said to have resulted in marked back pain with 
radiation to both lower extremities and marked functional 
limitation in the back.  Records from the SSA have not been 
requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award disability 
compensation benefits].  

Physical examination 

As discussed above, in Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

The evidence of record forms a basis for finding that the 
veteran has a current back disability.  Although there is no 
medical evidence dated after 1986, the record does reflect a 
medical history of two surgical operations for fusion, and it 
appears that the veteran is receiving SSA disability due at 
least in part to a back disorder.  

The veteran has contended that he injured his back in 
service.  As noted by the Board above, the veteran's service 
medical records are unavailable and may have been lost in a 
July 1973 fire at the NPRC.  Under these circumstances, the 
veteran's testimony establishes the basis for finding 
evidence of an in-service injury.

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's back disability.  Therefore, the 
Board finds that a medical examination is necessary prior to 
reaching a decision in the veteran's case.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  With the signed authorizations 
provided by the veteran, VBA should 
request records from St. Francis 
Hospital, The Wichita Clinic, and Wesley 
Medical Center for the period January 
1964 to December 1969 [covers the dates 
of treatment reported by the veteran].  
VBA should also contact SSA for the 
purpose of obtaining any records from 
that agency that pertain to the veteran's 
claim for disability benefits.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and the 
veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.  After the completion of the foregoing 
development, VBA should schedule the 
veteran for examination to determine the 
nature and etiology of his back 
disability.  The examiner should review 
the veteran's claims folder in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disability is related to his military 
service.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  VBA should then accomplish any 
additional development it deems to be 
necessary and readjudicate the claim of 
service connection for a back disability.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


